Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 16/727367 application filed on 12/26/19.
Claims 1-20 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7-8, 16, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "cell culture and/or tissue engineering system of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the front opening of the inner shell body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the operational robotic interface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "when in the locked position" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "wherein each cold sink array" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 13 from which it depends only claims a cold sink array, not multiple. 
Claim 18 recites the limitation "the hot sink” and “the cold sink" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said first airflow and said second airflow” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 9-11, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TSURUTA (US 2006/0194193).
With respect to claim 1, TSURUTA discloses a biological sample culturing system comprising a well plate (bioreactor module) (0087) in an incubator housing in which a warm air 
With respect to claim 3, TSURUTA discloses a carbon dioxide gas is blown into the incubator (warm zone) and not into the refrigerator (cold zone) thus providing a substantially segregated gas environment (0139). 
With respect to claim 4, TSURUTA discloses the system comprises a blocking device (housing) comprising an outer shell cover and an incubator housing (inner shell body) wherein the blocking device encloses a top cover (front opening) of the incubator in an enveloped manner when the system is closed (0088, 0110-111). 
With respect to claim 9, TSURUTA discloses incubator (inner shell body) has a stage (floor) supporting a plate vessel (tray) which are known to have a forward ledge supporting it (0091, 0087, Fig 1). 
With respect to claim 10-11, TSURUTA discloses heated air supply (heating assembly) provided in an upper section of the incubator (inner shell) provides high velocity warm air directed at the culture vessel (0262, 0323, Fig 41) with a fan (0098). 
With respect to claim 19, TSURUTA discloses a biological sample culturing system comprising a well plate (bioreactor module) (0087) in an incubator housing in which a warm air is supplied (warm zone configured to circulate warm airflow path) (0270, 0315, 318, Fig 41),   a supply device comprising a refrigerator/freezer that cold stores culture solution, waste solution and reagents (cold zone configured to circulate a cold airflow path surrounding reagents fluid reservoir) (0114, 0121, Fig 1), and a blocking device that can be opened and closed (openable section is movable thermal barrier assembly) that blocks the incubator (warm zone) from an outside environment (isolates warm zone from cold zone) when the culture vessel is inside (installation of cell culture cassette) so that it is possible to control any changes in the temperature inside the incubator (0110-111) and the system comprises a blocking device (housing) comprising an outer shell cover and an incubator housing (inner shell body) wherein the blocking device encloses a top cover (front opening) of the incubator in an enveloped manner when the system is closed (0088, 0110-111). When reading the preamble in the context of the entire claim, the recitation “for receiving and operationally supporting an automated cell culture cassette for biological processes, the cell culture cassette comprising a bioreactor module and a reagents fluid reservoir” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the 
With respect to claim 20, TSURUTA discloses a method for maintaining the thermal environment for processes in a well plate (culture cassette) (0087) comprising creating and maintain a high velocity warm airflow to an incubator holding the culture vessel while simultaneously circulating a cold airflow through a refrigerator and freezer for reagents (reservoir) connected to the vessel such that the airflow in the incubator and refrigerator are separate and cannot intermingle (0262, 0270, 0315-318, 0144, 0121, Figs. 1, 29, 41). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSURUTA (US 2006/0194193). 
With respect to claim 2, TSURUTA discloses condensation control for preventing condensation (0323, 0262-263) but does not explicitly disclose it located in the cold zone. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the condensation control in the cold zone, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04.
With respect to claim 5-6, TSURUTA discloses a computer (operational robotics interface) connected to drive systems (internal robotics) (0174, 0198) pumps and valves (valve actuators) (0175) but does not explicitly disclose the computer is positioned within a front opening of the inner shell body or the thermal barrier is operationally restrained against it. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed rearrange the location for ease of access, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04.
With respect to claim 18, TSURUTA discloses preventing condensation (0262) but does not explicitly disclose the details of the claimed system. However, one of ordinary skill in the art would’ve found the substitution of the claimed details for the system of TSURUTA and obvious simple substitution of a known element that would obtain predictable results. MPEP 2143.

Claims 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over TSURUTA (US 2006/0194193) in view of LIU (US 2018/0340142).
With respect to claim 7-8, TSURUTA discloses a blocking device that can be opened and closed (openable section is movable thermal barrier assembly) that blocks the incubator (warm zone) from an outside environment (isolates warm zone from cold zone) when the culture vessel is inside (installation of cell culture cassette) so that it is possible to control any changes in the temperature inside the incubator (0110-111) but does not disclose further details of the blocking device opening section. However, LIU discloses a cell incubator having a refrigeration room (cold zone) and a cell culture room (warm zone) that are separated by an opening and closing (moveable) lid (thermal platform) with connection elements (pair of spaced apart levered arms) connected at the sides of a control modules (robotics interface) (0038) and an upper handle (handrail) (0027, 0031-33, Fig 1, 2). It would have been obvious to one of ordinary skill in the art to construct the blocking device opening of TSURUTA with the constructional details taught by LIU because it allows for access to the interior of one section while maintaining the airtight condition of another (0046). The location of the thermal platform limitations merely represents a rearrangement of parts without substantially affecting functionality or operation, and therefore is prima facie obvious. See MPEP 2144.04

Claims 12-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over TSURUTA (US 2006/0194193) in view of KEI (US20190049343). 
With respect to claim 12-17, TSURUTA does not further disclose the details of the refrigerator portion. However, KEI discloses a cell support system comprising a cooling unit that holds a sample rack (reagents in cold zone) and cooler (cold thermal assembly), the cooler having a general Peltier element and heat sink (0033-37) in which the cooler is isolated from surroundings by a movable heat insulation cover (0036). It would have been obvious to one of ordinary skill in the art to construct the refrigerator of TSURUTA with the constructional details taught by KEI because it allows for access to the interior of one section while maintaining the airtight condition of another (0046). The locations and plurality of cold sinks merely represents a duplication of known elements or a rearrangement of parts without substantially affecting functionality or operation, and therefore is prima facie obvious. See MPEP 2144.04

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799